Citation Nr: 0823942	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2003 and September 
2006 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2008.  The veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran contends that he is entitled to an initial 
evaluation in excess of 70 percent for PTSD.   The veteran 
was originally granted service connection for PTSD in a 
rating decision dated June 2003.  The RO evaluated the 
veteran's disability as 50 percent disabling, effective March 
19, 2003.  A subsequent rating decision dated August 2007 
increased the veteran's evaluation to 70 percent, effective 
March 19, 2003.  The veteran was also given a temporary total 
rating, effective April 11, 2005, after he was hospitalized 
for psychiatric treatment.  The veteran's disability 
evaluation for PTSD was later readjusted to 70 percent, 
effective June 1, 2005.

The veteran testified in May 2008 that he received 
psychiatric care from VA.  The veteran described himself as 
"a hermit" and stated that his wife helped him take his 
medication since he was unable to "keep track of them 
anymore."  The veteran also related having symptoms of 
social isolation.  In particular, the veteran stated that he 
had not seen his children in over 20 years and that he rarely 
left the house except to go to appointments at the VA medical 
facility.  The veteran also got in a fight with his neighbor.  

The veteran indicated that he applied for Social Security 
Disability benefits and that at the time of the hearing, his 
claim was pending.  The veteran later testified that his 
initial claim for Social Security Disability benefits was 
denied and that he subsequently appealed that denial.  The 
Board notes that these records are not associated with the 
veteran's claims file and must be obtained.

In addition, the veteran contends that he is totally disabled 
and unable to work as a result of his service-connected 
disabilities.  Records associated with the claims file show 
that the veteran was employed in heating systems repair and 
as a "press man." 

The veteran is also service-connected for type II diabetes 
mellitus, gunshot wound scars, right humerus, with foreign 
body in the right forearm, and bilateral hearing loss.  The 
RO evaluated the veteran's diabetes mellitus as 20 percent 
disabling, effective January 3, 2006 and found the veteran's 
gunshot wound scars to be 10 percent disabling, effective 
December 5, 1967.  The veteran's bilateral hearing loss 
disability was rated as a non-compensable disability, 
effective June 21, 2007.  The veteran's combined disability 
evaluation was 80 percent, effective June 1, 2005.  

The veteran testified in connection with the current claim in 
May 2008 before the undersigned VLJ.  He described himself as 
"a hermit" and indicated that he worked outside of his 
house for two out of the last 20 years.  The veteran's wife 
owned a printing company for which he did some work, but she 
let him usually work from home or in a secluded location 
during that time.  

According to the veteran, he worked in the same industry 
after his wife sold the business, but his employment with 
other companies was short-lived.  The veteran allegedly 
worked for the first company for approximately six months and 
quit because "I just didn't like the people.  I felt they 
were being very unfair.  I just, I couldn't work for them."  
The veteran secured employment about two weeks after quitting 
the first company, but was laid off for an unknown reason 
approximately six months later.

The veteran testified that he had not worked since being laid 
off, but that he went to "VA [vocational] rehabilitation" 
only to be told "there was nothing they could do for me."  
The Board notes that the veteran's vocational rehabilitation 
records should be obtained and associated with the claims 
file.  

The veteran further testified that he had difficulty in 
dealing with people, particularly those in authority 
positions.  The veteran stated that he would "throw things 
around" at work, but he denied engaging in physical 
violence.  The veteran also stated that he felt 
"threatened" by other people, and that he preferred to work 
alone.  The veteran last worked in August 2007.    

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 2006 for the purpose of assessing 
entitlement to individual unemployability.  The veteran 
indicated at the time of the examination that he worked in 
heating systems repair prior to moving to Florida.  The 
veteran also reported working for his wife at her printing 
business.  The veteran remained at the business after she 
sold it and he worked briefly with the new owner.  He left 
this job in 2002 because he was unable to get along with the 
new owner.  The veteran stated that he preferred to be at 
home because he did not like interacting with people.

The VA examiner opined that the veteran was able to do light 
duty and moderately physically demanding work.  The examiner 
determined that the veteran was unable to do work that 
required "a lot" of physical demands or heavy duty-type 
work as a result of his service-related and non-service 
related medical conditions.  As the examiner did not consider 
only the service connected disabilities, another VA 
examination is necessary.  

In a December 2006 VA psychiatry/social work note, the 
veteran stated that he was looking for another printing job 
in the area.  He further indicated that he enjoyed his job.

The veteran presented to VA in August 2007 for an outpatient 
psychiatry evaluation.  A notation in the examination report 
indicated that the veteran had a high school education and 
that he worked for the utility company in Long Island, New 
York before moving to Florida in 1987.  The veteran 
"occasionally" worked for his wife at her printing company 
thereafter.  In an addendum dated December 2007, the VA 
examiner opined that "[i]n my opinion, [the veteran] is 
incapable of employment due to psychiatric disability from 
PTSD symptoms as indicated in progress note."  

Associated with the veteran's claims file is a statement 
dated March 2008 from one of the veteran's former employers, 
The Print Shop.  A representative from the company indicated 
that the veteran last worked in August 2007 and that he was 
laid off.  The reason for this personnel action was not 
disclosed, but the representative stated that "we have no 
record of this person every [sic] paying into a disability 
fund or receiving any disability payments. . . ."  VA 
requests for information regarding the veteran's employment 
history from another employer, Creative Printing, went 
unanswered.

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

VA defined substantially gainful employment as "employment 
at which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the 
community where the veteran resides."  See M21-MR, Part IV, 
Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, 
but factors such as age or impairment caused by non-service-
connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 
   
The veteran has also not been provided with a duty to inform 
notice that fully complies with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification and inform him of the 
type of information and evidence needed to substantiate a 
claim for a total disability rating based on individual 
unemployability.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from May 1, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type 
of evidence necessary to establish 
entitlement to a total disability rating 
based on individual unemployability

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 1, 2008 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

3.  The RO should obtain any and all 
records related to the veteran's 
application for or participation in VA 
vocational rehabilitation 
programs/services.  

4.  The RO should obtain from the Social 
Security Administration, or the veteran, a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

5.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected PTSD.  The examiner is 
also asked to include a discussion of the 
functional impairments of daily life, if 
any, resulting from the veteran's service-
connected PTSD.  The examiner must provide 
a complete rationale for any stated 
opinion.

The examiner is also asked to express an 
opinion as to whether the service-
connected disabilities (PTSD; diabetes 
mellitus; gunshot wound scars, right 
humerus, with retained foreign body; and 
bilateral hearing loss), either 
individually or in combination, preclude 
the veteran from obtaining and maintaining 
substantially gainful employment.  The 
examiner must provide a complete rationale 
for any stated opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




